                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No 18-cv-01816-RBJ

WENDY J. RUNDLE,

       Plaintiff,

v.

ANDREW SAUL, Commissioner of Social Security,

       Defendant.


                       ORDER AFFIRMING DENIAL OF BENEFITS


       This matter is before the Court on review of the Social Security Administration (“SSA”)

Commissioner’s decision denying claimant Wendy J. Rundle’s application for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”). Jurisdiction is proper

under 42 U.S.C. § 405(g). For the reasons explained below, the Court affirms the

Commissioner’s decision.

                                 I. STANDARD OF REVIEW

       A person is disabled within the meaning of the Social Security Act only if her physical

and/or mental impairments preclude her from performing both her previous work and any other

“substantial gainful work which exists in the national economy.” 42 U.S.C. §423(d)(2). To be

disabling, a claimant’s conditions must be so limiting as to preclude any substantial gainful work

for at least twelve consecutive months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995).

       This appeal is based upon the administrative record and the parties’ briefs. In reviewing

a final decision by the Commissioner, the District Court examines the record and determines


                                                1
whether it contains substantial evidence to support the Commissioner’s decision and whether the

Commissioner applied correct legal standards. Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir.

1996). The District Court’s determination of whether the ruling by the Administrative Law

Judge (“ALJ”) is supported by substantial evidence “must be based upon the record taken as a

whole.” Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994). A decision is not based on

substantial evidence if it is “overwhelmed by other evidence in the record.” Bernal v. Bowen,

851 F.2d 297, 299 (10th Cir. 1988). Evidence is not substantial if it “constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). Reversal may be

appropriate if the Commissioner applies an incorrect legal standard or fails to demonstrate that

the correct legal standards have been followed. Winfrey, 92 F.3d at 1019.

                                      II. BACKGROUND

   A. Factual Background.

       Ms. Rundle was born on November 17, 1972 and was 44 years old at the time of the

ALJ’s ruling. R. 129. Ms. Rundle alleges that her disability began on May 15, 2013. Id. Two

significant events contributed to plaintiff’s alleged disability – an automobile accident in January

2012 and an armed robbery at plaintiff’s place of employment in August 2012. R. 293, 499–502.

       In January 2012 plaintiff was involved in a serious automobile accident causing plaintiff

to suffer from daily headaches and short-term memory loss. Plaintiff sought treatment for these

symptoms and continued working. R. 499–502. Medical examinations subsequent to this

accident note plaintiff had normal insight and judgment, appropriate mood and affect, and did

not show signs of anxiety. R. 499–505. A computerized tomography (“CT”) scan taken at the

time of the accident was normal. R. 500. Plaintiff was eventually diagnosed with post-

concussion syndrome, a traumatic brain injury (“TBI”), due to this accident. R. 455.



                                                 2
       In August 2012 plaintiff was the victim of an armed robbery at her place of employment,

Smoker Friendly, during which a robber pointed a gun at her chest. R. 293. Thereafter, plaintiff

sought medical treatment for agoraphobia, trouble sleeping, nightmares, and anxiety, all of which

resulted from the robbery. Id. Plaintiff was treated by Dr. David Hopkins, Ph.D., who found

that she was suffering from “significant anxiety and depression related to her attempted

robbery.” R. 294. Dr. Hopkins diagnosed plaintiff with acute stress disorder and recommended

psychotherapy. R. 294–95. Treatment notes show that plaintiff responded well to relaxation

exercises and experienced waxing and waning of her acute stress symptoms through the end of

2012. Id. During this time plaintiff was also treated by Dr. Daniel Peterson, M.D., who found

plaintiff anxious but not experiencing acute distress. R. 455. Dr. Peterson opined that plaintiff

was suffering from post-traumatic stress disorder (“PTSD”), anxiety, and depression. He

prescribed several medications to address these issues. R. 451, 456. Plaintiff was wary of taking

all of her medications, fearing that she would become dependent on them. R. 451. She chose

not to refill some of these prescriptions when they ran out. Id. Dr. Peterson ultimately

discharged plaintiff from his care in January 2013 due to non-compliance. R. 450.

       Plaintiff continued to suffer from depression and anxiety throughout 2013 but began to

complain of worsening symptoms after stopping some of her medications. R. 297. A CT scan

taken in July 2013 was once again normal. R. 408. Plaintiff resumed treatment with Dr.

Peterson in May 2013 and began slowly improving. R. 444–48. Dr. Peterson noted that plaintiff

was still reluctant to take her medication, though she claimed that the medication caused no side

effects. Id. He also noted that plaintiff was involved in physical therapy, feeling better, and

responding well to Cognitive Behavioral Therapy with Dr. Hopkins. Id. Though plaintiff could

not sit still and jiggled her leg through a few appointments, Dr. Peterson determined that plaintiff



                                                 3
was not in acute distress. R. 440–44. During this time Dr. Hopkins opined that plaintiff’s acute

stress disorder had progressed to PTSD. R. 292. He recommended that plaintiff reevaluate the

efficacy of her medications with a psychiatrist and continue psychotherapy. Id.

       Plaintiff also began seeing Dr. Robert Kleinman, M.D., for anxiety in 2013. R. 302. Dr.

Kleinman noted plaintiff was depressed, anxious, and fidgety. R. 305. He also noted that

plaintiff had intact remote and recent memory; intact concentration and attention; good

judgment; and a cooperative attitude. Id. He opined that plaintiff’s symptoms were moderate

and that plaintiff had moderate difficulty with “social/occupational functioning.” R. 306.

       In 2014 plaintiff had consistently normal physical evaluations demonstrating normal

coordination and gait; she was also consistently found to have normal mood, affect, behavior,

and speech. R. 467, 471, 474. During this time CT scans of plaintiff’s head were normal,

though a Magnetic Resonance Imaging (“MRI”) scan showed some white matter changes. R.

487, 490. Plaintiff also continued treatment with Dr. Peterson who found plaintiff’s symptoms

were improving with prescribed medication, and that she was “overall much better.” R. 438.

Plaintiff stated that she was experiencing no side effects from medications and only rarely

experiencing nightmares. Id. Importantly, plaintiff also stated that she had “not been working

because she chose not to work.” Id. During this time plaintiff missed several appointments with

Dr. Kleinman and Dr. Hopkins which she attributed to forgetfulness caused by her TBI. Id. Dr.

Peterson recommended that plaintiff continue her prescribed medication and psychotherapy, but

ultimately opined that plaintiff had achieved maximum medical improvement. Id. He released

plaintiff from his care with “no permanent impairment.” Id.

       A 2014 neuropsychological evaluation with Dr. Michael Nunley, Ph.D., showed plaintiff

was cooperative, fairly well-focused, and not easily distracted. R. 336. Dr. Nunley



                                                4
recommended physical therapy for plaintiff’s headaches and disequilibrium issues, an evaluation

by a Speech Language Pathologist (“SLP”) for her language and memory issues, and a neuro-

optometric evaluation for her visual disturbances. R. 337–38. Plaintiff then attended physical

therapy from July to August 2014. R. 351–59, 387–91. Plaintiff’s August 2014 SLP evaluation

found that she had cognitive-linguistic deficits in the areas of attention, memory, problem-

solving, and word finding. R. 355. After a few weeks of therapy with the SLP plaintiff had

“demonstrated improvement” and had made “qualitative gains.” R. 364. Additionally, in

September 2014 plaintiff saw Dr. Thomas Wilson, O.D., for an ophthalmologic examination; Dr.

Wilson diagnosed plaintiff with hyperopia (farsightedness), astigmatism (a common condition in

which the eye is not completely round), visual distortions of shape and size, smooth pursuit

movement deficiencies (difficulty tracking a moving object), and amblyopia (lazy eye). R. 327.

Dr. Wilson recommended prism glasses as well as visual and occupational therapy for plaintiff’s

smooth pursuit movement deficiencies. R. 362.

       August and September 2014 follow-up visits with Dr. Nunley showed that plaintiff was

experiencing anxiety and that her leg was constantly moving throughout their sessions. R. 339–

44. Plaintiff attributed this increased anxiety to several stressors in her life, including the

proximity of the anniversary of the armed robbery, significant health issues of family members,

her car breaking down, and an increased number of people living in her home. R. 339, 370. Dr.

Nunley opined that these stressors were “likely activating her [PTSD] symptoms.” Id. After a

significant gap between appointments, Dr. Nunley discharged plaintiff in December 2014. R.

370.

       Through the end of 2014 plaintiff was found to have appropriate mood and affect, as well

as normal balance, insight, and judgment. R. 513–26. During this time plaintiff stated that her



                                                   5
mood was “good” and that she “fe[lt] happier.” R. 528–29. Plaintiff complained of numbness in

her hands and lips which Lisa Navarro, PAC, determined was a likely result of plaintiff’s abrupt

discontinuation of her medications. R. 528. Additionally, plaintiff experienced weight gain

during this time, though no metabolic issues were found. R. 528, 538. Plaintiff was encouraged

to diet and exercise to address this issue. Id.

       Plaintiff’s complaints regarding numbness, headaches, memory issues, and balance issues

continued into 2015, though plaintiff’s neurological evaluations were consistently normal. R.

554–56, 562–63. Plaintiff also was found to have normal coordination, sensation, reflexes, gait,

and station, with only mildly impaired cognitive functioning. Id. Dr. Nunley further confirmed

these findings in mental examinations, noting that plaintiff had “fairly well focused” attention

and “was not highly distractible.” R. 578. Dr. Nunley also noted that plaintiff was exhibiting

some signs of anxiety, such as “tapping her legs . . . [and] squirming somewhat in her chair.” R.

579. Plaintiff experienced short-lived ailments through the remainder of 2015, including pain in

her lower back, shoulder, chest, and hip; hemorrhoids; anemia; shortness of breath; and light-

headedness. R. 650–55; 862; 879; 934.

       In 2016 plaintiff underwent hernia repair but otherwise had normal physical evaluations.

R. 671–72; 680–82; 689. Plaintiff also was repeatedly found to have normal coordination, gait,

mood, affect, and judgment, as well as intact recent and remote memory. R. 680–81, 686, 689–

90. During this time plaintiff discontinued all but one of her medications, stating that they were

not helping her. R. 677–78, 693. As a substitute, plaintiff consumed marijuana against medical

advice to reduce her anxiety and aid her sleep. R. 27, 677. Plaintiff then underwent further

mental health treatment with therapy which continued into 2017. Therapy notes show that

plaintiff sometimes demonstrated signs of anxiety, such as bouncing her leg, but this activity was



                                                  6
 reduced when plaintiff played with stress-relieving objects. R. 727, 732, 737. During this time

 plaintiff also complained about an excoriation disorder, a behavior consisting of picking at one’s

 skin, though this behavior decreased dramatically within a few months. R. 767, 786, 795, 817,

 825.

     B. Procedural Background.

        Ms. Rundle filed for Title II DIB and Title XVI SSI on December 16, 2014. R. 18. After

the SSA denied plaintiff’s initial application on April 15, 2015, she requested a hearing which

was held before ALJ Lyle Olson on April 25, 2017. R. 18, 37–77. An impartial vocational expert

(“VE”), James Miller, testified at the hearing, and plaintiff was represented by counsel. R. 18.

The ALJ issued an unfavorable decision on May 18, 2017. R. 15–36. Ms. Rundle then asked the

Appeals Council to review the ALJ’s decision, a request that was denied on May 18, 2018. R. 1–

5.

         Ms. Rundle filed a timely complaint and petition for review in this Court on July 18,

2018. ECF No. 1. Shortly thereafter, she submitted an opening brief arguing that the ALJ failed

to properly evaluate the totality of her mental and physical limitations and therefore issued a

decision based in legal error. ECF No. 20. The Commissioner responded to Ms. Rundle’s brief,

ECF No. 21, and Ms. Rundle filed a reply, ECF No. 22. This appeal is now ripe for review.

     C. The ALJ’s Decision.

        After evaluating the evidence of Ms. Rundle’s alleged disability according to the SSA’s

 standard five-step process, the ALJ issued an unfavorable decision. R. 15–36. At step one, the

 ALJ determined that Ms. Rundle had not engaged in substantial gainful activity since May 15,

 2013, the alleged disability onset date. R. 20. At step two, the ALJ found that Ms. Rundle had

 the following severe impairments: obesity; post-concussive syndrome, including, but not limited,



                                                  7
to head pain, mild visual disturbances, mild impaired balance, and mild cognitive residuals; right

carpal tunnel syndrome; PTSD; and a major depressive disorder. R. 21. The ALJ found the

following nonsevere conditions: lower gastrointestinal bleed, hemorrhoids, and left inguinal

hernia. Id. At step three, the ALJ determined that Ms. Rundle’s impairments did not meet or

medically equal the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1 (20 CFR 404.1520(d), 404. 1525, 404.1526, 416.920(d), 416.925, and 416.926). Id.

       The ALJ found that Ms. Rundle had an RFC to perform light work as defined in 20 CFR

404.1567(b) and 416.967(b), except that she could only lift and/or carry 20 pounds occasionally

and 10 pounds frequently; sit, stand, and/or walk with normal breaks for a total of 6 hours in an

8-hour workday; frequently handle, finger, and feel with her right hand; occasionally engage in

the operation of foot controls; occasionally climb ramps and stairs, but never ladders or

scaffolds; occasionally balance, stoop, kneel, crouch, and crawl; and never work at unprotected

heights, with dangerous moving mechanical parts, or on vibrating surfaces. R. 24. Visually, Ms.

Rundle could see to avoid ordinary hazards in the workplace, view a computer screen, read

material with a font consistent with ordinary newspaper and book print, and determine the

differences in shape and color of small objects. Id. Mentally, Ms. Rundle could understand,

remember, and complete short, simple instructions; interact appropriately with supervisors and

coworkers on an occasional basis and with the public on a rare basis; respond appropriately to

changes in a routine work setting only; and make judgments on only simple work-related

decisions. Id.

       In coming to this conclusion, the ALJ gave great weight to the opinion of Dr. Carol

Phelps, M.D., a state agency medical consultant, who concluded that Ms. Rundle was physically

limited to a light range of work, but must avoid unprotected heights and climbing ladders, ropes,



                                                 8
or scaffolds. R. 28. Dr. Phelps considered Ms. Rundle’s subjective complaints regarding head

pain and balance issues alongside her normal neuromuscular examination, positive response to

medication for headaches, and normal CT scans. R. 29. The ALJ assigned partial weight to the

opinion of Dr. Anne Naplin, Ph.D., a state agency psychological consultant, who found that Ms.

Rundle retained the ability to perform work not involving significant complexity or judgment.

Id. Dr. Naplin also found that plaintiff could respond appropriately to supervision and interact

appropriately with coworkers, though her interaction with the public should be minimal. Id. The

ALJ imposed more significant limitations than those determined by Dr. Naplin to better align

Ms. Rundle’s RFC with her anxiety disorder, depression, and mild cognitive issues. Thus, the

ALJ restricted plaintiff to only occasional interaction with coworkers and rare interaction with

the public. Id.

    Plaintiff asserts that the Commissioner’s step five finding that she could perform the jobs

identified by the VE is not supported by substantial evidence because the ALJ only considered

evidence favorable to his decision. According to plaintiff, the ALJ’s improper evaluation of

evidence led to an erroneous and incomplete representation of her mental and physical

limitations to the VE, causing the VE to identify jobs she is not actually able to perform.

Plaintiff points to specific areas where the ALJ failed to properly evaluate evidence, including

her concentration and attention limitations, excoriation disorder, visual disturbances, and obesity.

I will address each in turn.

                                       III. DISCUSSION

   A. Concentration and Attention Limitations.

       Plaintiff argues that the ALJ’s finding that she could maintain sufficient concentration

during a regular workday on a sustained basis is not supported by substantial evidence because



                                                 9
the ALJ failed to properly consider evidence of her anxiety, fatigue, lack of motivation, and sleep

issues. Plaintiff points to several instances of manifested anxiety in the record, including where

medical personnel noted that plaintiff was “fidgety and agitated,” “obviously anxious . . . and

near panic,” with her body “in constant motion [and] her leg bouncing.” ECF No. 20 at 1 (citing

R. 311, 442, 509). Plaintiff also referenced instances when she complained of fatigue, lack of

motivation, and sleep issues. Id. Plaintiff claims that these referenced instances belie the

conclusion that she could maintain proper concentration and attention during an eight-hour

workday and also interact appropriately with coworkers, as these symptoms were exhibited

during medical appointments lasting only a few hours. Id. at 2.

       I respectfully disagree with plaintiff. While her references are accurate, they do not

represent the record as a whole and thus do not carry the weight plaintiff is asserting. Regarding

concentration and attention limitations, the ALJ found that plaintiff has “a moderate overall

degree of limitation to independently, appropriately, and effectively concentrate.” R. 23. To

support this finding the ALJ referred to psychiatric evaluations showing plaintiff consistently

exhibited “intact concentration” and adequate attention to proceed through interviews with

medical providers despite her complaints of moderate to extreme difficulty concentrating. Id.

Regarding limitations stemming from anxiety issues, the ALJ found that plaintiff “has a

moderate overall degree of limitation in [her] ability to independently, appropriately, and

effectively interact with other[s] . . . on a sustained basis.” Id. The ALJ supported this finding

with evidence that plaintiff interacted well with medical providers, “demonstrat[ing] a

cooperative and pleasant attitude, fair insight, and good judgment.” Id. Additionally, the ALJ

referenced plaintiff’s social engagement with friends and family, as well as her ability to get

along with coworkers and supervisors in the past. Id.



                                                 10
       The ALJ’s decision not to specifically reference plaintiff’s anxiety, fatigue, lack of

motivation, and sleep issues in the context of her ability to concentrate and interact with others

was not harmful to plaintiff given the breadth of evidence supporting his findings. Importantly,

the medical records referenced by plaintiff include repeated findings that plaintiff was attentive,

had intact concentration, and was not easily distractible; she also was noted to be cooperative

with an appropriate mood and affect despite these issues. R. 311, 578. These records feature

plaintiff’s statements that she “fe[lt] better” and was “improving,” attributing periods of

increased anxiety to temporary life stressors. R. 442, 542. Additionally, a significant number of

plaintiff’s references to instances of anxiety occurred prior to 2016 when plaintiff began therapy

to address her mental health issues. Finally, therapy notes show that plaintiff responded well to

relaxation exercises and medication, the combination of which reduced her anxiety to a

“baseline” level. R. 737, 755, 845. Accordingly, I find that substantial evidence supports the

ALJ’s determination of plaintiff’s concentration and attention limitations.

   B. Limitations Arising from Excoriation Disorder.

       Plaintiff also argues that the ALJ’s finding that she could perform work with handling

and fingering requirements is not supported by substantial evidence because the ALJ failed to

consider her excoriation disorder. ECF No. 20 at 3. I disagree and find that the ALJ’s failure to

specifically address this disorder is not harmful. Though plaintiff is correct that the record

reflects her struggles with this disorder, the record as a whole shows plaintiff engaged in this

behavior for only a short time before it dramatically decreased. R. 767, 786, 795, 817, 825.

Additionally, no medical provider found this behavior would interfere with plaintiff’s ability to

work or interact with others. Given the limited evidence on this short-lived issue, I find that the




                                                 11
ALJ did not commit error by not giving plaintiff’s excoriation disorder more weight in

determining her RFC.

    C. Limitations Arising from Visual Disturbances.

        Plaintiff argues that the ALJ’s finding that she could determine the differences in shape

and color of small objects is not supported by substantial evidence because the ALJ failed to

consider Dr. Wilson’s findings of her visual distortions of shape and size and smooth pursuit

movement deficiencies. ECF No. 20 at 3–4. According to plaintiff, these issues affect her

ability to engage in depth perception and accommodation, two abilities frequently required for

the jobs identified by the VE. Id. at 4. I am not persuaded. The record as a whole substantiates

the visual limitations determined by the ALJ, which he supported with plaintiff’s statement that

her vision was “okay,” and that it did not interfere with her ability to drive or complete

household tasks. R. 28. The ALJ also referenced plaintiff’s use of prism glasses, a

recommendation from Dr. Wilson to address her visual distortions of shape and size and smooth

pursuit movement deficiencies. Id. The record demonstrates that plaintiff’s use of these glasses

helped to address these issues. Id. Importantly, no medical provider limited plaintiff’s work or

daily activities based on her visual issues. Given the record’s limited reference to plaintiff’s

visual disturbances, substantial evidence supports the ALJ’s findings of plaintiff’s visual

abilities.

    D. Limitations Arising from Obesity.

        Plaintiff also argues that the ALJ erred in failing to consider whether her obesity

contributed to or exacerbated her mental impairments. ECF No. 20 at 4–5. Again, I am not

persuaded. Given the record’s limited references to plaintiff’s obesity and the ALJ’s specific

incorporation of obesity in determining plaintiff’s RFC, the ALJ’s failure to explicitly discuss



                                                 12
this issue in relation to mental health is not harmful to plaintiff. Though the record consistently

notes plaintiff’s obesity, it provides only a few references to plaintiff’s body image issues and

her desire to lose weight. R. 578, 764. There is no evidence of plaintiff’s obesity affecting her

mental ability to perform work or complete daily life activities. Consequently, I find that the

ALJ properly evaluated evidence of plaintiff’s obesity and its potential effects on her mental

health issues.

                                              ORDER

       The Court does not doubt that Ms. Rundle’s medical conditions are serious and affect her

life significantly. However, after reviewing the record and the parties’ briefs, I do not find that

the arguments warrant a reversal of the ALJ’s decision. Accordingly, the Court AFFIRMS the

Commissioner’s decision denying Ms. Rundle’s application for DIB and SSI.


       DATED this 29th day of July, 2019.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                 13
